UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4323


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

MICHAEL ANGELO ECKLIN,

                Defendant - Appellant.



                            No. 12-4324


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

KHALLID MUHUMMED CARTER, a/k/a Khallid Muhamad Carter,

                Defendant - Appellant.



Appeals from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge.    (2:11-cr-00139-RGD-DEM-1; 2:11-cr-00139-RGD-
DEM-2)


Argued:   March 20, 2013                  Decided:   June 14, 2013


Before TRAXLER, Chief Judge, WYNN, Circuit Judge, and HAMILTON,
Senior Circuit Judge.
Affirmed by unpublished opinion. Judge Wynn wrote the opinion,
in which Chief Judge Traxler and Senior Judge Hamilton
concurred.


ARGUED: Kim Michelle Crump, Norfolk, Virginia; Paul Granville
Watson, PAUL G. WATSON IV, PC, Eastville, Virginia, for
Appellants.   Benjamin L. Hatch, OFFICE OF THE UNITED STATES
ATTORNEY, Norfolk, Virginia, for Appellee.     ON BRIEF: Neil H.
MacBride, United States Attorney, Alexandria, Virginia, Cameron
M. Rountree, Special Assistant United States Attorney, OFFICE OF
THE UNITED STATES ATTORNEY, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
WYNN, Circuit Judge:

       After a joint jury trial, Defendants Michael Ecklin and

Khallid Carter each were convicted of possession of a firearm by

a    felon   in   violation    of     18    U.S.C.    §    922(g)(1).             At    trial,

neither      defendant     disputed    that       Ecklin    fired       an   AK-47,       that

Carter gave him the loaded weapon, or that both defendants were

convicted felons.           Instead, each defendant contended that his

gun    possession    was    justified        in    response       to    an   armed       third

person.

       On appeal, Defendants argue that the district court erred

by    improperly    interfering        with       their    trial       and   by    imposing

obstruction of justice sentencing enhancements.                         Further, Ecklin

separately contends that the government knowingly offered false

testimony and that the district court erred by admitting certain

evidence.         Carter    separately           argues    that        the   government’s

remarks during closing argument prejudiced him and that there

was insufficient evidence to support his conviction.                                   For the

reasons      addressed     below,     we    disagree       and    affirm     Defendants’

convictions.



                                            I.

       On March 13, 2011, Ecklin had an altercation with Tiara

Faulcon.       Faulcon     reported        the    fight   to     her    mother,        Shannel

Bonds, who responded by confronting Ecklin in the parking lot of

                                             3
London Oaks apartment complex in Portsmouth, Virginia.                                 Faulcon

and her cousin, Drean Wallace, accompanied Bonds.

      At   some       point     during      the       dispute,      Carter   gave   Ecklin    a

loaded AK-47.           The incident eventually escalated into a shoot-

out   between         Wallace    and     Ecklin.             The    shooting    resulted     in

extensive property damage, but no one was physically injured.

Subsequently,          Ecklin      and       Carter       each       were      charged     with

possession of a firearm by a convicted felon and with aiding and

abetting each other’s possession of a firearm.

      The cases were jointly tried before a jury in December 2011

in the United States District Court for the Eastern District of

Virginia.        At     trial,    Defendants           did    not    dispute    that     Ecklin

fired an AK-47 while at London Oaks.                         Nor did they dispute that

Carter handed Ecklin the loaded weapon.                            Rather, each defendant

relied     on    a      justification         defense-that            Ecklin     and     Carter

possessed       the    gun    only     in    response         to    Wallace’s    threatening

Ecklin with a gun.

      At   trial,       the     government        presented         testimony    from     three

eyewitnesses: Bonds, Faulcon, and Wallace.                             Bonds and Wallace

testified that Ecklin had a gun before Wallace and that Ecklin

began shooting before Wallace got his gun out of his car.                                 Bonds

and Wallace also testified that they saw Carter give the gun to

Ecklin.     Faulcon testified that she did not see Wallace with a



                                                  4
gun.    Faulcon did, however, see Ecklin with a gun, and she ran

when Ecklin began shooting.

       The government also presented testimony from Dyron James, a

federal prisoner.           James stated that while in jail with Ecklin,

he told Ecklin about the “necessity law” that allows a convicted

felon to possess a firearm when his life is in danger or when

another person is in danger.           J.A. 481.

       Defendants countered with eyewitness testimony.                    Tymetria

Smith      and    Katina    Tucker   each   testified   that   they   ran   after

seeing Wallace with a gun, but neither saw Ecklin with a gun.

Eric Jones stated that he saw Wallace pull out a gun and point

it at Ecklin and that Ecklin was not holding a weapon at that

time.      Aquelah Moore testified that she saw Wallace and another

individual-Dequan-struggling over a gun, but that she did not

see Ecklin with a weapon.

       Additionally, both Ecklin and Carter testified at trial.

Ecklin stated that after Wallace pointed a gun at his face and

threatened to kill him, Dequan, a friend of Ecklin’s, tussled

with Wallace while Ecklin backed up.               Carter then handed Ecklin

a   gun,    and    Ecklin    started   shooting    it   in   the   air.     Ecklin

explained that once Wallace began shooting back, Ecklin “fired a

lot of rounds real fast” in Wallace’s direction.                      J.A. 448.

Carter similarly testified that when he saw Wallace tussling

with Dequan and pointing a gun at Ecklin, he picked up a gun

                                            5
that was lying on the ground under a stairwell and gave it to

Ecklin.

     At the close of the government’s case and also at the close

of all the evidence, Defendants’ counsel made Rule 29 motions

for judgment of acquittal based, in part, on sufficiency of the

evidence.     The district court denied these motions with respect

to the gun possession charges.

         The jury found Ecklin and Carter guilty of possession of a

firearm by a convicted felon. 1          Consistent with each defendant’s

Presentence Investigation Report, the district court imposed a

two-level    obstruction       of   justice        sentencing    enhancement        for

giving     false   testimony.         Specifically,       as     to     Ecklin,    the

district court increased Ecklin’s offense level from 26 to 28

based upon its finding that Ecklin’s testimony that he fired in

self-defense conflicted with the jury’s guilty verdict.                            The

district    court,    however,      announced      that   it    would    have     given

Ecklin the same sentence even without the obstruction of justice

enhancement.         As   to   Carter,       the    district     court     increased

Carter’s offense level from 22 to 24 based upon its finding that

Carter falsely testified that he found the gun lying on the

     1
       The jury also found Ecklin guilty of aiding and abetting
Carter’s weapon possession, but the district court subsequently
granted Ecklin’s motion for acquittal on that charge.        And
before the jury retired, the district court dismissed the aiding
and abetting charge against Carter.



                                         6
ground.     The district court sentenced both Ecklin and Carter to

120 months’ imprisonment.



                                         II.

     On   appeal,   Ecklin     and   Carter          contend   that    the   district

judge deprived them of a fair trial by improperly interfering in

their trial and that the district court’s findings of fact did

not support an obstruction of justice sentencing enhancement.

Ecklin separately contends that the government knowingly offered

false testimony and that the district court erred by admitting

certain     evidence.          Carter         separately       argues       that   the

government’s remarks during closing argument prejudiced him and

that there was insufficient evidence to support his conviction.

We address each issue in turn.



                                         A.

     With their primary argument on appeal, Ecklin and Carter

both contend that the district judge’s repeated interruptions

and extensive involvement in the questioning and impeachment of

witnesses    deprived   them    of   a    fair       trial.     When    a    defendant

raises a timely objection to judicial interference, we review

for harmless error.      United States v. Godwin, 272 F.3d 659, 673

(4th Cir. 2001).    But when a defendant fails to object at trial,

we review only for plain error.                Id.    Under plain error review,

                                          7
a   defendant        must     show    that    “the        error    affects         substantial

rights, actually changing the outcome of the trial proceedings.”

Id. at 672 (citation omitted).

       Both     Ecklin      and     Carter    cite       numerous      instances        of    the

district judge’s interference and questioning.                               Yet, with the

exception of one objection by Ecklin, neither Ecklin nor Carter

objected to the district judge’s participation at trial.                                     See

Fed.    R.    Evid.    614(c).        Thus,       we     review   the     incident       Ecklin

challenged below for harmless error and the remaining instances

of alleged interference for plain error.                           Godwin, 272 F.3d at

672-73.

       A     trial    judge       possesses    broad       authority         to    interrogate

witnesses.           Fed.    R.    Evid.   614(b);        Godwin,      272    F.3d      at   672.

Trial      judges     have    the    right,        and    often     the      obligation,      to

“interrupt      the     presentations         of    counsel       in   order       to   clarify

misunderstandings.”               United States v. Smith, 452 F.3d 323, 332

(4th Cir. 2006) (citation and quotation marks omitted); see also

Fed. R.       Evid.    611(a).        Further,         trial   judges        may    “intercede

[with questions] because of seeming inadequacy of examination or

cross-examination by counsel, or to draw more information from

reluctant witnesses . . . who are inarticulate or less than

candid.”       United States v. Cassiagnol, 420 F.2d 868, 879 (4th

Cir. 1970) (citation omitted).



                                              8
     Despite this broad discretion, a trial judge occupies a

position of preeminence and special persuasiveness in the eyes

of the jury and must thus ensure that “his participation during

trial—whether    it       takes     the    form    of    interrogating      witnesses,

addressing    counsel,       or     some   other     conduct—never        reaches      the

point at which it appears clear to the jury that the court

believes the accused is guilty.”                  United States v. Parodi, 703

F.2d 768, 775 (4th Cir. 1983) (citations and quotation marks

omitted).     For example, “when a judge cross-examines a defendant

and his witnesses extensively and vigorously, he may present to

others   an   appearance         of    partisanship       and,   in   the      minds   of

jurors, so identify his high office with the prosecution as to

impair the [jury’s] impartiality[.]”                    Wallace v. United States,

281 F.2d 656, 666 (4th Cir. 1960) (citations and quotation marks

omitted).      “[A]       judge’s     apparent     disbelief     of   a    witness     is

potentially     fatal       to    the      witness’s       credibility.        And     the

credibility    of     a    testifying       defendant      is    often    of    crucial

importance in a criminal trial.”                 Godwin, 272 F.3d at 678.



                                            1.

     Ecklin     noted       one       objection     to     the   district       judge’s

questioning during Ecklin’s cross-examination:

     THE WITNESS: . . . At first I wasn’t shooting                              at
     [Wallace][.]    I was shooting in the air, and                             he
     started shooting at me.

                                            9
     . . .

     THE COURT: So that’s how all the shots got in the
     automobile which he had, correct?

     . . .

     THE WITNESS:   I wouldn’t say so.       I would think that
     he shot his own car.

     . . .

     THE COURT: . . . You’re saying [Wallace] shot up his
     own car while you were shooting at him, correct?

     THE WITNESS: I wouldn’t know how he shot his car, but,
     yes, he shot it.

     THE COURT: . . . [Wallace] shot up his own car while
     you were shooting at him. Is that correct?

     THE WITNESS: No.

     . . .

     THE COURT: He shot up his own car when?

     THE WITNESS: I don’t . . . I know he had to shoot his
     own car. Like I couldn’t do that.

     THE COURT: All I asked you is when.

     THE WITNESS: I don’t know.

J.A. 456-57.   At that point, Ecklin’s counsel objected, and the

court overruled the objection.

     The   district   judge’s   questions   highlighted   the   apparent

implausibility of Ecklin’s response about how bullet holes got

into Wallace’s car.     But even if the district judge’s inquiry

was sharper and more extensive than necessary, any error was


                                   10
harmless.         The district judge’s initial questions for Ecklin

were meant to clarify an apparently confusing factual situation

about who first fired a weapon.                      And the court’s questions were

not   so    hostile       as    to     indicate       prejudgment       of   guilt.         Cf.

Cassiagnol,        420    F.2d       at   877-79.        Moreover,       Ecklin      admitted

shooting     into       the    air    and      towards      Wallace.      Whether     Ecklin

caused     the    bullet       holes      in    Wallace’s      car    does     not   bear   on

whether Ecklin acted in self-defense.



                                                2.

      Notwithstanding their failure to object at trial to any

other alleged interference by the district judge, Ecklin and

Carter     argue    that       the    district       judge’s       extensive    involvement

indicated a disbelief of their defense.                             In support of their

allegation, Defendants point to several exchanges between the

district judge and certain witnesses.                        Defendants contend, among

other things, that the district judge interfered with cross-

examination        of    government         witnesses        and     rehabilitated       them,

cross-examined           defense      witnesses        at     length-most       importantly

Ecklin     and     Carter-and         impeached       them,     and     generally     showed

favoritism to the government.

      Our review of the trial transcript shows that both parties

exhibited        some     difficulty        with     proper        cross-examination        and

focusing     on     the       relevant      issues.          The     district    judge      was

                                                11
therefore understandably frustrated, and he properly intervened

to instruct both sides.            See, e.g., J.A. 178-82, 233-35, 271;

see also Smith, 452 F.3d at 333 (“[E]ven a stern and short-

tempered judge’s ordinary efforts at courtroom administration do

not establish bias or partiality. . . . A tart remark or two

might be what is needed to keep a lengthy trial on track.”)

(quotation      marks   omitted)).     And   at   other   points   during   the

trial,    the    district   judge    properly     questioned   witnesses     to

clarify   confusing      factual    issues   or   misunderstandings.        See,

e.g., J.A. 190, 227-29, 351, 365-71, 376-78, 459-61; see also

Smith, 452 F.3d at 332-33.

     Some of the district judge’s questions, however, seem to

undermine the substance and credibility of Ecklin’s and Carter’s

testimonies.       For example, during direct examination of Ecklin,

the district judge questioned him extensively about what he did

with the gun after the shooting.              After Ecklin said that he

threw the gun away, the judge asked, “So you just – you came

back and threw this gun away?          Do you know how much it’s worth?”

J.A. 455.       When Ecklin responded that he would not care how much

the gun was worth, the district judge asked how much Ecklin paid

before for a different firearm and whether the gun he “shot up

in the air was an automatic[.]”         J.A. 455.

     The district judge also asked some problematic questions

during Carter’s testimony.           For example, when Carter testified

                                       12
that he picked the gun up “[f]rom under the stairway, off the

ground[,]” J.A. 463, the judge responded, “Off the ground? . . .

It was just laying [sic] there? . . . You mean there was a – do

you know what kind of gun it was?”                           J.A. 463.           When Carter

stated that he did not know the gun type, the district judge

repeated, “You don’t know what kind of gun it was?” and asked if

the gun looked like the photographs shown during trial.                                      J.A.

463.     Later, the district judge again asked Carter if the gun

was    lying   on   the   ground,         how   Carter       knew    it    was       under    the

stairway, and if a child could have picked it up.

       Additionally,          when   Carter       testified         that        he    did    not

remember stating that he was a member of the Bloods gang, the

judge    acknowledged         Carter’s     lack     of   memory,          but    then       asked

Carter,    “Was     the   statement        true     or   not        true?”           J.A.    467.

Finally, Carter testified that he had been convicted of gang

participation       in    a     criminal        act.         The    judge       subsequently

inquired if “the gang that you were convicted of, does it have

guns?”    J.A. 473.

       These questions can be construed to reflect the court’s

skepticism     or    disbelief       of    Ecklin      and    Carter-sentiments              that

should not have been expressed to the jury.                               See Godwin, 272

F.3d at 678.        But, to succeed on plain error review, “‘the trial

judge’s comments [must be] so prejudicial as to deny a party an

opportunity for a fair and impartial trial.’”                                Id. (citation

                                            13
omitted).      Thus, Ecklin and Carter must establish that the jury

actually convicted them based upon the trial court’s error.                      See

id. at 680.

       Given the evidence presented in this case, we are convinced

that,    had   the    district       court’s    problematic      questioning     not

occurred, any reasonable jury still would have rejected Ecklin’s

and Carter’s justification defense.                   The government presented

three eyewitnesses, all of whom were directly involved in the

confrontation with Ecklin.              Bonds and Wallace testified that

Ecklin fired the gun before Wallace retrieved his gun from his

car.     Faulcon testified that she did not see Wallace approach

Ecklin with a gun or point a gun at Ecklin.                   The government also

called    James,     who   testified     that    he    told    Ecklin   about   the

“necessity law.”         J.A. 481.

        Although   the     defense    presented       evidence   to   counter    the

government’s case, Ecklin and Carter’s justification defense was

fated to fail given the inconsistencies in, and implausibility

of,    their   evidence.       At     trial,    the    defense    called   several

eyewitnesses, all of whom testified that they saw Wallace, but

not Ecklin, with a gun.              By contrast, both Ecklin and Carter

testified that Ecklin had a gun.                Moreover, Ecklin and Carter

gave several patently incredible responses to the government’s

questions.      For example, when asked what he did with the gun

after the shooting, Ecklin testified that he “threw it[.]”                      J.A.

                                         14
454.    And when the government asked Carter where he found the

firearm and when he first saw it, Carter testified that he found

the weapon “[u]nder the stairway” and first saw it as he walked

“through the hallway[.]”      J.A. 468-69.        Carter explained that he

then saw the altercation involving Ecklin and ran back to get

the firearm that he had just seen.

       Moreover, the district court took steps to mitigate any

possible prejudice that may have resulted from its problematic

questioning.    After the district judge interrogated a witness,

he gave the parties a chance to address any newly raised issues.

See,   e.g.,   J.A.   229,   371,   378,   461,    473.    And   the   judge

instructed the jury that

       [d]uring the course of the trial I occasionally asked
       questions of witnesses in order to bring out facts on
       issues that may have to be determined by me or to
       bring forth information that I feel had not been fully
       covered in the testimony.   Do not assume that I hold
       any opinion on the matters to which my questions may
       have related. Whatever you think my opinion is or may
       be is not to be considered by you.        It’s not my
       province to judge the guilt or innocence of the
       defendant, it’s yours.

J.A. 554; see Smith, 452 F.3d at 333-34 (finding no plain error

when the judge gave a similar jury instruction).

       In sum, based on the record before us, we cannot conclude

that the trial judge’s comments were so prejudicial as to deny

Ecklin or Carter an opportunity for a fair and impartial trial.

See Godwin, 272 F.3d at 679.        Nor can we conclude that the jury


                                    15
actually convicted Ecklin or Carter based upon the trial court’s

error.           Id. at 680. 2



                                             B.

       Ecklin         and   Carter    next   contend    that    the   district    court

erred        by      imposing    an     obstruction      of     justice      sentencing

enhancement under United States Sentencing Guidelines § 3C1.1.

        Appellate courts conduct a reasonableness inquiry coupled

with        an    abuse-of-discretion        standard   of     review   to   determine

whether a district court properly imposed a sentence.                            United

States v. Perez, 661 F.3d 189, 192 (4th Cir. 2011) (citations


        2
        As part of his judicial interference argument, Ecklin
asserts   that  the   district  judge   interfered  during  jury
instructions by commenting to the jury about the unusual nature
of the justification defense and by failing to give a requested
reasonable doubt, presumption of innocence, and burden of proof
instruction.   Ecklin, however, does not challenge these jury
instructions as a separate issue on appeal.         Nor does he
specifically argue that the district court erred in its jury
instructions.   This issue is therefore not properly before us.
Fed. R. App. P. 28(a).
     Even if it were, we are not convinced that the district
court erred, much less committed plain error, in its jury
instructions.   First, the district court repeatedly instructed
the jury that the government had the burden to prove guilt
beyond a reasonable doubt.         The district court further
instructed the jury that “[t]he defendants are presumed to be
innocent of the crimes charged.”    Transcript of Jury Charge at
135. And the district court’s comments about the unusual nature
of the justification defense are consistent with the law.    See
Noel v. Artson, 641 F.3d 580, 586 (4th Cir. 2011) (jury
instructions must be correct); United States v. Mooney, 497 F.3d
397, 406 (4th Cir. 2007) (justification defense applies in the
“rarest of occasions”).


                                             16
omitted).           We     first       determine        whether          the        district      court

committed      a    procedural         error      in    sentencing.                 Gall    v.   United

States,    552       U.S.      38,     51   (2007).           If        the    district          court’s

sentencing decision is procedurally sound, we then consider the

substantive         reasonableness          of    the       sentence          imposed       under     an

abuse-of-discretion standard.                    Id.

     To     impose         a    two-level        enhancement             for        obstruction       of

justice    based         on    the     defendant’s          perjurious          testimony,         “the

sentencing court must find that the defendant (1) gave false

testimony; (2) concerning a material matter; (3) with willful

intent    to   deceive.”              Perez,      661       F.3d    at        192    (citation       and

quotation      marks          omitted);     see       also    U.S.S.G.           §    3C1.1.         The

sentencing         court       must    “specifically           identify             the    perjurious

statements         and   make     a    finding     either          as    to     each       element    of

perjury or that encompasses all of the factual predicates for a

finding of perjury.”                  United States v. Akinkoye, 185 F.3d 192,

205 (4th Cir. 1999) (citation and quotation marks omitted); see

also United States v. Dunnigan, 507 U.S. 87, 95 (1993).

     Carter maintains that the district court failed to make

sufficient findings to establish that he obstructed justice.                                          At

the sentencing hearing, the district court found that Carter

falsely testified that he found the gun lying on the ground.

Further, the district court explained to Carter that “[t]his

offense    didn’t         really       involve        you    except           that    you    got     the

                                                 17
weapon.     I don’t know where the weapon was hidden, but it wasn’t

under the stairs.            You know it; I know it.                     It didn’t just

appear and then disappear.”              J.A. 691.          We conclude that these

findings    establish        that    Carter’s           false   testimony           was    both

material to his firearm possession charge and made with willful

intent to deceive.          See Perez, 661 F.3d at 193 (noting that with

respect to willfulness, it would be enough for the court to say,

“The defendant knew that his testimony was false when he gave

it”); United States v. Quinn, 359 F.3d 666, 681 (4th Cir. 2004)

(concluding that the defendant’s false testimony was material

because it concerned the essential facts of the crimes charged).

       Ecklin similarly contends that the district court failed to

make    sufficient        findings      to    establish         that      he    obstructed

justice.      In    sentencing       Ecklin,       however,        the    district        court

announced     that        even    without         the     obstruction          of     justice

enhancement,       “the    sentence     this      Court     would      impose       would   be

exactly    the     same.”        J.A.   671.            Further,    the    sentence         the

district court imposed was reasonable, even if the enhancement

issue were decided in Ecklin’s favor.

       In United States v. Savillon-Matute, we affirmed a sentence

based on an “assumed error harmlessness inquiry” consisting of

(1) “knowledge that the district court would have reached the

same result even if it had decided the guidelines issue the

other way,” and (2) “a determination that the sentence would be

                                             18
reasonable even if the guidelines issue had been decided in the

defendant’s favor.” 636 F.3d 119, 123 (4th Cir. 2011) (citation

and   quotation     marks    omitted).        Because       the     district    court

plainly   stated    that    Ecklin’s     sentence    would     be    the    same   and

because we conclude that the sentence imposed was reasonable,

even if the district court failed to make sufficient findings to

support the enhancement, any error was harmless.                   See id.



                                         C.

      With his final argument on appeal, Ecklin contends that he

did not receive a fair trial because the government knowingly

offered   false    testimony      from   James   and       because    the    district

court   admitted     evidence     of     Ecklin’s    prior     concealed       weapon

conviction and gang affiliation.              We review a district court’s

evidentiary rulings for abuse of discretion and will vacate a

conviction   only    if     the   district    court     acted       arbitrarily    or

irrationally in admitting evidence.                 United States v. Basham,

561 F.3d 302, 325-26 (4th Cir. 2009).

      Citing Giglio v. United States, 405 U.S. 150 (1972), Ecklin

first   contends    that    the    government       knew    that     James’s   trial

testimony differed from his prior statement to the police, and

yet allowed him to testify falsely.              Giglio held that “[a] new

trial is required if the false testimony could in any reasonable



                                         19
likelihood have affected the judgment of the jury.”                       Id. at 154

(citation and quotation marks omitted).

       Ecklin’s argument is unavailing because James’s allegedly

false testimony could not have reasonably affected the jury’s

judgment.    See id.       During an interview with a police detective

and a government attorney in December 2011, James reported that

Ecklin told him about his criminal charges and that James then

told    Ecklin    about    the    necessity       defense.      At    trial,       James

reversed    the   order     of   those      events,    testifying     that    he     told

Ecklin about the necessity defense before Ecklin told him about

Ecklin’s charges.          Because the chronological order of James’s

conversation      with     Ecklin      is    wholly    irrelevant      to     Ecklin’s

justification defense and could not have reasonably affected the

jury’s judgment, we reject Ecklin’s argument that he did not

receive a fair trial on this basis.

       Ecklin also contends that he did not receive a fair trial

because    the    district       court      admitted    evidence     of     his    prior

concealed weapon conviction.                Under Rule 404(b), evidence of a

crime is not admissible to prove a person’s character, but may

be admitted to prove “motive, opportunity, intent, preparation,

plan,    knowledge,       identity,      absence      of   mistake,    or     lack    of

accident.”        Fed.    R.   Evid.     Rule    404(b).     The     district      court

admitted evidence of Ecklin’s prior concealed weapons conviction

to show Ecklin’s “plan to conceal weapons, his knowledge of the

                                            20
apartment complex, . . . the locations for concealment, [and]

his intent and his modus operandi in situations in which he

conceals weapons up until and after he brandishes them.”                        J.A.

327.      The   district     court    did       not   abuse   its   discretion   by

admitting Ecklin’s prior conviction for these purposes.

       Finally, Ecklin contends that he was denied a fair trial

because the district court admitted “improper evidence of gang

affiliation which was not substantiated.”                     Ecklin Br. at 29.

Other than one citation to the Joint Appendix, Ecklin does not

develop this argument.           Based on his single citation, Ecklin

appears to argue that the government improperly asked him if he

is in a gang and why his nickname is “Blood.”                       J.A. 450.    In

response to the government’s questions, Ecklin denied any gang

membership.       This innocuous inquiry clearly did not deny Ecklin

a fair trial.



                                           D.

       Carter also raises several separate arguments on appeal.

Carter    first     challenges       the     government’s      statement     during

closing   argument    that    the     jury      should   believe    its   witnesses

because they had little or no criminal record.




                                           21
     Because Carter did not object to this statement at the time

it was made, 3 we must review only for plain error.                 See United

States v. Adam, 70 F.3d 776, 780 (4th Cir. 1995).                   To reverse

for plain error, we must find that an error occurred, that the

error was plain, that the error affected substantial rights, and

that the error seriously affected the fairness, integrity, or

public reputation of the judicial proceedings.               Id.    With regard

to his prosecutorial misconduct claim, Carter must show that the

government’s     remarks    were   improper    and    so     prejudiced      his

substantial rights that he was denied a fair trial.                 See United

States v. Morsley, 64 F.3d 907, 913 (4th Cir. 1995).                    Several

factors are relevant to the prejudice determination, including:

     (1) the degree to which the prosecutor’s remarks have
     a tendency to mislead the jury and to prejudice the
     accused; (2) whether the remarks were isolated or
     extensive; (3) absent the remarks, the strength of
     competent proof introduced to establish the guilt of
     the accused; and (4) whether the comments were
     deliberately   placed  before    the jury  to  divert
     attention to extraneous matters.

Id. (citation and quotation marks omitted).

     Carter’s     claim    fails   under   both   the      plain    error    and

prosecutorial    misconduct    standards.      Even     if    the    government

improperly     stated   that   “Ms.   Bonds,   Ms.    Faulcon,       [and]   Mr.


     3
       Carter’s counsel did not object to the statement during
the government’s closing argument. Instead, counsel requested a
sidebar following the government’s closing argument to object.



                                      22
Wallace . . . have minimal or no criminal history[,]” J.A. 527,

this     comment      did    not    affect         the    fundamental      fairness       and

integrity      of   the     proceedings.            The    government’s         comment   was

isolated,      unlikely        to     mislead       the     jury—particularly         given

Wallace’s testimony that he was not a convicted felon—and did

not     divert      the      jury’s     attention          to     extraneous       matters.

Furthermore,        even    without     the    comment,         there    was    substantial

evidence       from        which    the       jury        could     determine       witness

credibility.



                                              E.

       With his last argument on appeal, Carter maintains that

there    was     insufficient         evidence       to    support       his    conviction.

Carter    essentially         argues      that      because       eyewitness      testimony

supported his justification defense, no reasonable jury could

have rejected that defense.                We review the denial of a Rule 29

motion    de     novo,      construing     the      evidence       and    any    inferences

therefrom in the light most favorable to the government.                             United

States v. Penniegraft, 641 F.3d 566, 571 (4th Cir. 2011).                                 And

we must sustain the jury’s verdict if any reasonable trier of

fact could have found Carter guilty beyond a reasonable doubt.

See id.

       Carter argues that “[o]nly Wallace was unequivocal” that

Ecklin was armed first, Carter Br. at 17, whereas the remaining

                                              23
eyewitnesses directly stated, or at least suggested, that Ecklin

and Carter possessed a gun only in response to Wallace’s gun

possession    and    threat.        Carter,      however,      mischaracterizes

Faulcon’s    and    Bonds’s   testimony.        In    fact,    their    testimony

contradicted the defense’s theory that Wallace threatened Ecklin

with a gun before Ecklin acquired a gun.               And, in reviewing the

sufficiency    of    the   evidence,      we   must   assume    that    the    jury

resolved all contradictions in the government’s favor.                       Id. at

572.     Accordingly,      there   was    sufficient    evidence       to   support

Carter’s conviction.



                                     III.

       In sum, we conclude that the district court did not err in

its various rulings and therefore affirm.

                                                                            AFFIRMED




                                         24